Exhibit 99.(h)(3) Fee Waiver Agreement EULAV Asset Management (the “Adviser”) and EULAV Securities LLC (the “Distributor”) each agree to extend the following fee waivers: Value Line Larger Companies Fund, Inc.: The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2011-April 30, 2012. Value Line Fund, Inc.: On the first $100 million of the Fund’s average daily net assets, the Adviser waives .10% of the advisory fee; on any additional assets, the Adviser waives .15% of the advisory fee, in each instance for the period May 1, 2010-April 30, 2011. The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2011-April 30, 2012. Value Line U.S. Government Money Market Fund, Inc.: The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2011-April 30, 2012. Value Line Strategic Asset Management Trust: The Distributor waives .15% of the Rule 12b-1 fee for the period May 1, 2011-April 30, 2012. Value Line Centurion Fund, Inc.: The Distributor waives .15% of the Rule 12-1 fee for the period May 1, 2011-April 30, 2012. Value Line Income and Growth Fund, Inc: The Distributor waives .05% of the Rule 12b-1 fee for the period March 1, 2011– April 30, 2012; Dated this 23rd day of February, 2011 On behalf of the Distributor and the Adviser, /s/ Mitchell Appel Mitchell Appel, President EULAV Asset Management EULAV Securities LLC. Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
